THE         ATTOFWEYGENEFCAL


   WVILL     WILSON
A-rroRNEY       OENERAL

                                          July 25,   1960

            Hon. Zollie Steakley                             Opinion No. WW-895
            Secretary  of State
            Capitol Ration                                   Re: Whether the names of
            Austin, Texas                                    certain corporations     or pro-
                                                             posed corporations     indicate
                                                             or impIy a purpose to operate
                                                             a title Insurance company in
                                                             contravention   of Art. 2,05A(2).
                                                             Texas Business     Corporation
                                                             Act.

            Dear Mr.   Steakley:

                   You have asked this office the specific question, whether the
            names of certain corporations     or proposed corporations    indicate or
            imply a purpose to 0 erate a title insurance    company in contraven-
            tion of Article 2.05A P2). Texas Business   Corporation  Act, where the
            purposes of such corporation     or proposed corporation   do not include
            the operation of a titIe insurance company.    The names are:      Texas
            Title Guaranty Co. Agency;     Community Title Insurance,    Inc.; State-
            wide Abstract   Title and Guaranty   Company.

                   Article 2.05    of the Texas   Business    Corporation    Act provides
            in part as follows:

                           ‘A, The Corporate         name    shal1 conform   to the
                  following requirements:

                           “(1)    It shall contain the word ‘corporation.’
                  ‘company,’ or ‘incorporated,’       or shall contain an ab-
                  breviation    of one of such words, and shall contain such
                  additional words as may be required by law.

                           “(2) It shall not contain any word or phrase
                  which indicates or implies that it is organised for
                  any purpose other than one or more of the purposes
                  contained in its articles  of incorporation.”

                   In our opinion, the names “Ccmmuntty     Title Insurance, Inc.“,
            and “Statewide Abstract    Title and Guaranty Company” do indtcate
            and imply a purpose to operate a title insurance    company in
Hon. Zollie   Steahley,   page 2   (WW-895)


contravention     of Article 2.05A(2),  above quoted, while the name ‘*Texas
Title Guaranty Co. Agency”        is ambiguous in this respect, but violates
subsection    (1) and (2) of Article 2.05A.     The name “Texas      Title Guaranty
Co. Agency’*     primarily   suggests acting as agent for another entity named
 “Texas   Title Guaranty Co.’ . However, if this be the construction          intended,
the name would violate subsection        (1) of 2.05A quoted above, since the
necessary    wording is not used in the manner implfedly required by this
subsection    - that is, in a manner which will help disclose       that a business
is a corporation.     Absent this construction,     it is just as consistent to
reason that the name implies the engaging in the title guaranty business
and the business     of acting as agent for a title guaranty company as to
reason that the name implies that such a company will act only as agent
for a title guaranty     company.    Hence, the name also violates subsection
(2).

       It is evident the words “‘Community     Title Insurance, Inc.” indi-
cate or imply a purpose to engage in the title insurance business.       Llhe-
wise, the name “Statewide Abstract      Title and Guaranty Company”      indi-
cates or implies that such a company will engage in the business       of making
title guaranties which amounts to the engaging in the title insurance busi-
ness.   See definition “Guaranty   Company,”    Webster’s   New International
Dictionary,   Second Edition, p. 110; also Attorney General‘s    Opinion No.
‘opw-440 and authorities   therein cited.

                               SUMMARY

                  The names “Texas       Title Guaranty Co.
                Agency, ”  “Community      Title Insurance,  Inc.,”
                and “Statewide Abstract      Title and Guaranty
                Company”    violate Article 2.05, Texas Busi-
                ness Corporation    Act.

                                               Respectfully     submitted,

                                               WILL WILSON
                                               Attorney General       of Texas


                                               By?!h@.k&j&&
                                                       er enthin
APPROVED:                                           Aztistant    Attorney    General

OPINION    COMMITTEE:

Gordon Cass. Acting       Chairman
John Wildenthal
Bob Walls
Paul Floyd

REVIEWEDFORTHEATTORNEYGENERAL
BY:  Leonard Passmore